               Case 5:20-cr-00134-BLF Document 1 Filed 03/12/20 Page 1 of 5


               UNITED srArES DISTRICT                             couR$ge
                                                                                               *00,1#rrR
                 NoRTHERN           DrsrRrcr oF cu.,rr?nNr&p                      z.
                                                                                       ?oa*
                               sAN JosE      DrvrsroN                        t"fiir"gf6;*


                    THE UNITED STATES OF AMERICA
                                            vs       BtF
                                JorrN
                                      "r"0ffiub 00134 VKD
                                    INDICTMENT

COTINT     ONE:         18 U.S.C. S 2244(b)
                                                 -       Abusive Sexual Contact




A true bill.
U
                                                     Foreperson



Filed in open court this    (2*4-   doy o   [\arq,{,.t         A.D. 202 0


                                                     Uniled States Magistrate Judge



      Buil.8 l$o ta ita rru*l r^-urraa-[                                               -
                                                                           3iiFi:...
                                                                           :l
                                                                           : ./l
                                                                       j(L                 C
                                                                       j
                   Case 5:20-cr-00134-BLF Document 1 Filed 03/12/20 Page 2 of 5


                                                             sflrlg.8L4o'[o$
 1    DAVID L. ANDERSON (CABN 149604)
      United States Attomey                                                               {o'
 2

 .)


 4
                                                                             ,ttrW
 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA                                   BLF
10                                                SAN JOSE DIVISION                                     vt(D
11

12
      I.INITED STATES OF AMERICA,

                Plaintitr,
                                                         )
                                                         )
                                                         )
                                                         )
                                                             cB    20 c01 g4
l3                                                       )   VIOLATION:     18 U.S.C. $   2244(b)-Abusive Sexual
                                                         )   Contact
t4 JOHNGIACOMINI,                                        )
                                                         )
15              Defendant.                               )   SAN.IOSE VENUE
                                                         )
t6
t7                                                 INDICTMENT
18    The Grand Jury charges:

t9 COT]NT ONE:                 (18 U.S.C. $ 224a&)-Abusive Sexual Contact)

20              On or about December 20, 2017, in the Northem District of Califomia, the defendant,

2l                                                 JOHN GIACOMINI

22    within the special maritime and territorial jurisdiction of the United States, did knowingly engage in

23    sexual contact with    Victim I without Victim 1's permission, in violation of Title   18, United States Code,

24    Section

2s

26

27

28


      INDICTMENT                                         l
                Case 5:20-cr-00134-BLF Document 1 Filed 03/12/20 Page 3 of 5




 I   2244(b).

 2   DATED:      x.t?-P
 J

 4   A TRT]E BILL.

 5
                                                 FO         N
 6                                               San J

 7   DAVID I,. ANDERSON
     United States Attomey
 8

 9

10           YNEDROW
     MARISSAHARRIS
1l   Assistant United States AttomeYs

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     TNDICTMENT                              2
                                                                                         OIIiLCU UT UHUTH
                                  Case 5:20-cr-00134-BLF Document 1 Filed 03/12/20 Page 4 of 5
                                                                                           0F IHE fnitBT
AO 257 (Rev 6/78)


         D E F E N DANT N F o RM A T ON                      RELATIVE T o A CRIMI N A L A c T I o N                            IN    U S D I STR     cT c o U RT
BY:     f]       CoMPLAINT          E    INFORMATION                  INDICTMENT                         Name of District Court, and/or Judge/Magistrate Location

                                                                  SUPERSEDING                              NORTHERN DISTRICT OF CALIFORNIA
                 OFFENSE CHARGED
                                                                                                                         SAN JOSE DIVISION
 18 U.S.C. S 2244(b)       - Abusive Sexual Contact                      !    Petty

                                                                         tr   Minor                DEFENDANT . U.S
                                                                              Misde.
                                                                              meanor
                                                                                               )     JOHN GIACOMINI

                                                                              Felony
                                                                                                                                                            BI.F
                                                                                 c z''u*""'CIuI g +
pENALtY            see aftachment




                                                                                                                               OEFENDANT

                                    PROCEEDING                                                           IS /VOT IN CUSTODY
                                                                                                          Has not been anested, pending outcome this proceeding
  Name of Complaintant Agency, or Person (& Title, if any)                                     'l)

                         VA - Special Agent Nicholas J. Sanzone
                                                                                                     I    tf not detained give date any prior
                                                                                                          summons was served on above charges           I
         person is awaiting trial in another Federal or State Court,                           2)    E    lsa Fugitive
  tr give name of court
                                                                                               3)    !    ls on aail or netease from     1dH!
                                                                                                                                                 t"E'o
         this persorvproceeding is transferred from another district
  tr per (circle one) FRCrp 20, 21, or 40. Show District                                                                                  ffAR
                                                                                                                                                 t2 20to
                                                                                                         IS IN CUSTODY
                                                                                                                                                 Y
                                                                                               4)    E    on this charge
         this is a reprosecution of
         charges previously dismissed                                                          5)    E    On another conviction
  tr     which were dismissed on motion
                                                                        SHOW
                                                                      DOCKET NO                                                            ) E
                                                                                                                                                     Federal        State
         of:
                                                                                               6)    !    Awaiting trial on other charges
                  U,S.   AIIORNEY        f]   DEFENSE
                                                             )                                            lf answer to (6) is'Yes", show name of institution


         this proseculion relates to a
                                                                                                                    E    Yes
   E     pending case involving this same
         defendant                                                    MAGISTRATE
                                                                       CASE NO,
                                                                                                     Has detainer
                                                                                                     been frled?
                                                                                                                    f]   No          ) ff:;:l;"
                                                                                                     DATE OF                        Month/Daylfear
         prior proceedings or appearance(s)
                                                                                                     ARREST
                                                                                                                    )
   fl    before U.S. Magistrate regarding this
   -     defendant were recorded under                                                               Or... ifAnesting Agency & Wanant were nol

                                                                                                     DATE TRANSFERRED                        Month/Dayl/ear
Name and Otfice of Person
                                                        David    L-   Anderson                       TO U.S. CUSTODY
                                                                                                                                     )
Furnishing lnformation on this form
                                    8U.S. Attorney      E    Other U.S. Agency

Name of Assistant U.S.                                                                               E    This report amends AO 257 previously submitted
Attorney (if assigned)                           AUSA Marissa Harris

                                                            ADDITTONAL INFORMATION OR COMMENTS
   PROCESS:
                                                                                       BailAmount: None
             E    SUM|\,IONS        E    No PRoCESS-         I    WARRANT
             lf Summons, complete followingi
                                                                                       'wherc delendant previously apprehended on complaint, no new summons or
             !    Arraignment       I    lnitialAppearanc€
                                                                                       warant needed, since Magistrate has scheduled ataignrnent
             Defendant Address:

                                                                                       DatelTime                                      Before Judge


             Comments
          Case 5:20-cr-00134-BLF Document 1 Filed 03/12/20 Page 5 of 5




                                 U.S. v. J  GrACol,m[I
                                    PENALTY SHEET:



Co   t   l:   18 U.S.C. 82244(b) (Abusive Sexual Contact)

     P            CS:
              o   Maximum Prison Term: 2 years
              o   Maximum Fine: $250,000
              o   Maximum Supervised Release: 1 year
              o   Special Assessment Fee: $100 (additional $5,000 special assessment
                  fee for non-indigent defendants per 18 U.S.C. S 3014)
              o   Restitution
